DETAILED ACTION
In response to remarks filed on 6 July 2022
Status of Claims
Claims 1-19 are pending;
Claims 1-19 were previously presented;
Claims 1-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 6 July 2022 have been fully considered and they are not persuasive. Applicant’s main argument is about the “airstream” but examiner contends the claim is not clear as what exactly this term means and what is needed for an element to be considered an airstream. A mix of water and excavated material will contain bubbles and that’s trapped air so under the broadest reasonable interpretation examiner is considering that. A pipe by itself can be interpreted as an airstream as it is hollow and air can pass through. Regarding the vacuum system, examiner contends that a vacuum suctions material and the suction line 5 of Hodges also suctions material. Additionally, the term “vessel” is broad. Lastly, the structural elements of the claims are not tied to one another and there’s plenty of “for” usage which denotes intended use. Making the above clearer would be useful to overcome the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pobihushchy (U.S. Patent No 7,523,570).
As to Claim 1, Pobihushchy discloses a hydro excavation vacuum apparatus for excavating earthen material comprising: 
A wand (21, 82) for directing pressurized water toward earthen material to cut the earthen material at an excavation site; 
A vacuum system (18) for removing cut earthen material and water from the excavation site in an airstream; 
A separation vessel (30) for removing cut earthen material and water from the airstream; 
An airlock that receives material from the separation vessel and discharges the material through an airlock outlet (Column 5, Lines 53-60); and 
A dewatering system (40, 52; Column 5, Lines 53-60) for separating water from cut earthen material discharged from the airlock outlet, the dewatering system comprising: 
A pre-screen (40) that receives material from the outlet of the airlock, the pre-screen having openings for separating material from the separation vessel by size; and 
A vibratory screen (52) for separating material that passes through the pre-screen by size, the vibratory screen having openings sized smaller than the openings of the pre-screen.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pobihushchy (U.S. Patent No 7,523,570) alone.
As to Claim 13, Pobihushchy discloses a hydro excavation vacuum apparatus for excavating earthen material comprising: 
A wand (21, 82) for directing pressurized water toward earthen material at an excavation site to cut the earthen material;  6631681-513 
A vacuum system (18) for removing cut earthen material and water from the excavation site in an airstream; 
A separation vessel (30) for removing cut earthen material and water from the airstream; 
An airlock (Column 5, Lines 53-60) that receives material discharged from the separation vessel and discharges the material through an airlock outlet; and 
A dewatering system (40, 52; Column 5, Lines 53-60) for separating water from cut earthen material discharged from the airlock outlet.  
Although Pobihuschchy does not explicitly discloses the vacuum being capable of generating a vacuum of at least 18" Hg at 3000 cubic feet per minute, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the vacuum limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (U.S. Patent Application Publication No. 2013/0062287) in view of Peterson (U.S. Patent No. 2,205,490).
As to Claim 1, Hodges discloses a hydro excavation vacuum apparatus for excavating earthen material comprising: 
A wand (3) to cut the earthen material at an excavation site; 
A vacuum system (5) for removing cut earthen material and water from the excavation site in an airstream; 
A separation vessel (8) for removing cut earthen material and water from the airstream; 
An airlock (18) that receives material from the separation vessel and discharges the material through an airlock outlet; and 
A dewatering system (9, 10) for separating water from cut earthen material discharged from the airlock outlet, the dewatering system comprising: 
A pre-screen (9) that receives material from the outlet of the airlock, the pre-screen having openings for separating material from the separation vessel by size (Abstract); and 
A vibratory screen (10, Paragraph 0165 states 10 is described in WO2001085628A1 and Page 8 of WO2001085628A1 states that the screen is provided with a vibrator) for separating material that passes through the pre-screen by size, the vibratory screen having openings sized smaller than the openings of the pre-screen (Abstract).  
However, Hodges is silent about the wand for directing pressurized water toward earthen material. Peterson discloses a wand (5) for directing pressurized water (via 78) toward earthen material. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the wand with means for directing pressurized water toward earthen material. The motivation would have been to assist in the collection of material.
As to Claim 2, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Hodges as modified is silent about wherein the pre-screen has openings of at least about 0.5 inches.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the opening size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 3, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Hodges as modified is silent about wherein a ratio of the size of the openings of the pre-screen to the size of the openings of the vibratory screen is at least about 100:1.  it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 4, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Hodges as modified is silent about wherein the vibratory screen has openings of less than 250 micron.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the opening size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 5, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Hodges as modified also teaches further comprising a shaker assembly comprising the vibratory screen (10), the shaker assembly adapted to move the vibratory screen linearly or in an elliptical path.  
As to Claim 6, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Hodges as modified also teaches wherein the rotary nozzle comprises a rotor insert having blades (Peterson: 46) that rotate around a longitudinal axis of the nozzle when water is forced through the nozzle.  
As to Claim 7, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Hodges as modified also teaches wherein the vacuum system (5) comprises a vacuum pump, the vacuum pump being a positive displacement pump.  
As to Claim 8, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Hodges as modified also teaches wherein the vacuum system (5) comprises a vacuum pump. Although Hodges as modified does not explicitly discloses the vacuum being capable of generating a vacuum of at least 18" Hg at 3000 cubic feet per minute, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the vacuum limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 9, Hodges as modified teaches the invention of Claim 8 (Refer to Claim 1 discussion). Hodges as modified also teaches wherein the vacuum system (5) comprises a boom for entraining material from the excavation site into the air stream; and one or more conduits (7) that fluidly connect the boom to the separation vessel. However, Hodges as modified is silent about the one or more conduits having a dimeter of 6 inches or less.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the diameter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 10, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Hodges as modified also teaches further comprising a chassis (12) for supporting the vacuum system, separation vessel, airlock and/or dewatering system; and wheels (14, 15) attached to the chassis for transporting the hydro excavation vacuum apparatus between sites.  
As to Claim 11, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Hodges as modified also teaches wherein the apparatus (Figure 1) does not include hydrocyclones for separating water from earthen material.  
As to Claim 12, Hodges as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Hodges as modified also teaches wherein the wand comprises a rotary nozzle (Peterson: E) for directing water in a rotating, circular path toward the earthen material at the excavation site.  
As to Claim 13, Hodges discloses a hydro excavation vacuum apparatus for excavating earthen material comprising: 
A wand (3) at an excavation site to cut the earthen material;  6631681-513 
A vacuum system (5) for removing cut earthen material and water from the excavation site in an airstream; 
A separation vessel (8) for removing cut earthen material and water from the airstream; 
An airlock (18) that receives material discharged from the separation vessel and discharges the material through an airlock outlet; and 
A dewatering system (9, 10) for separating water from cut earthen material discharged from the airlock outlet.  
However, Hodges is silent about the wand for directing pressurized water toward earthen material. Peterson discloses a wand (5) for directing pressurized water (via 78) toward earthen material. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the wand with means for directing pressurized water toward earthen material. The motivation would have been to assist in the collection of material.
Although Hodges as modified (See above paragraph) does not explicitly discloses the vacuum being capable of generating a vacuum of at least 18" Hg at 3000 cubic feet per minute, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the vacuum limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 14, Hodges as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Hodges as modified teaches wherein the wand comprises a rotary nozzle (Peterson: E) for directing water in a rotating, circular path toward the earthen material at the excavation site.  
As to Claim 15, Hodges as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Hodges as modified also teaches wherein the dewatering system comprises: a pre-screen (9) that receives material from the separation vessel; and a vibratory screen (10) for separating material that passes through the pre-screen by size. the vibratory screen having openings with a size smaller than the size of the openings of the pre-screen. However, Hodges as modified is silent about the pre-screen having openings of at least about 0.5 inches for separating material from the separation vessel by size; a ratio of the size of the openings6731681-513 of the pre-screen to the size of the openings of the vibratory screen being at least about 100:1.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the opening size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 16, Hodges as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). However, Hodges as modified is silent about wherein a ratio of the size of the openings of the pre-screen to the size of the openings of the vibratory screen is at least about 250:1.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the opening size ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 17, Hodges as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Hodges as modified is silent about wherein the vibratory screen has openings of less than 250 micron.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any desired number for the opening size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum number or workable ranges involves only routine skill in the art.
As to Claim 18, Hodges as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Hodges as modified teaches wherein the vacuum system (5) comprises a vacuum pump, the vacuum pump being a positive displacement pump.  
As to Claim 19, Hodges as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Hodges as modified teaches wherein the apparatus (Figure 1) does not include hydrocyclones for separating water from earthen material.
Conclusion
Applicant's submission of several information disclosure statements under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) after the mailing date of the non-final rejection prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678